      Case: 3:20-cv-00079-NBB-JMV Doc #: 16 Filed: 06/29/20 1 of 2 PageID #: 135




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

WILLIE J. HARRIS                                                                            PLAINTIFF

v.                                                                            No. 3:20CV79-NBB-JMV

MARSHAL TURNER, ET AL.                                                                   DEFENDANTS


                                              JUDGMENT

         In accordance with the memorandum opinion entered this day:

     The following claims and defendants will be dismissed for failure to state a claim upon which

relief could be granted:

     (1) Denial of access to the courts. As defendants Charles Hall and Gia McLeod were named as
         defendants only in relation this claim, they will also be dismissed with prejudice from this suit;

     (2) (Former) Commissioner Pelicia Hall, Unit 29 Deputy Warden Lee Simon, Mississippi State
         Penitentiary Chief of Security Brenda Cox, and Interim Commissioner Tommy Taylor. The
         plaintiff named them as defendants based solely on their roles as supervisors;

     (3) MSP Grievance Director Richie Pennington. Mr. Pennington’s participation in the events at
         issue is limited to his role in the grievance process;

     (4) The taking of the plaintiff’s property. He has an adequate remedy for that taking under
         state law;

     The following claims will proceed:

     (1) Unconstitutionally harsh general conditions of confinement while housed in Unit 32 of the
         Mississippi State Penitentiary against Superintendent Marshal Turner, Warden Timothy
         Morris, Deputy Warden Verlena Flagg, CID Coordinator Ricky Scott, Unit Manager Taylor,
         and Warden R. Vergara;

     (2) Denial of the right to free exercise of religion against Superintendent Marshal Turner,
         Correctional Counselor Supervisor Hampton, Unit Manager Taylor, and Case Manager T.
         Skeen;

     (3) Failure to Protect from Assault against Warden Timothy Morris, Deputy Warden Verlena
         Flagg, and K-9 Captain Letha Williams;

     (4) Failure to provide adequate medical care against Superintendent Marshal Turner, Warden
 Case: 3:20-cv-00079-NBB-JMV Doc #: 16 Filed: 06/29/20 2 of 2 PageID #: 136




   Timothy Morris, K-9 Captain Letha Williams;

(5) Use of excessive force against K-9 Captain Letha Williams;

(6) Mail tampering against Correctional Counselor Supervisor Hampton, Unit Manager Taylor,
    Case Manager T. Skeen, and Mailroom Supervisor Barbara Scott.

   SO ORDERED, this, the 29th day of June, 2020.


                                                 /s/ Neal Biggers
                                                 NEAL B. BIGGERS
                                                 SENIOR U. S. DISTRICT JUDGE




                                           -2-
